DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 15 November 2022 is acknowledged.
Claims 10-15 and 16-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 November 2022.

Specification
The disclosure is objected to because of the following informalities:
[0063]: “the outer ring 520 includes a plurality of axially spaced barrels 
Appropriate correction is required.

Drawings
The drawings are objected to for the following reasons
“t1A” mentioned in [0051] is not found in Fig 9A
“t2B” in Fig 9A is not disclosed in the specification
“t1B” mentioned in [0055] is not found in Fig 9B
Fig 9B comprises of two instances of “t2b” to designate different components
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 8-9 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Downing (US20190184658).
	Regarding claim 1, Downing discloses a method of making a non-pneumatic tire, the method comprising of:
forming an initial tire having: an inner ring having an inner diameter (Fig 3B, innermost ring of "spoke disk" (210)), 
an outer ring having a first outer diameter (Fig 3B, outermost ring of "spoke disk" (210)), and 
a plurality of connecting elements extending from the inner ring to the outer ring (Fig 3B, unlabeled components between the innermost and outermost rings in "spoke disk" (210)); and 
wherein the plurality of connecting elements remain connected to the inner ring and the outer ring throughout the method(Fig 3B).
	While Downing does not explicitly disclose that the method comprises of stretching the outer ring in a radial direction, until the outer ring has a second outer diameter greater than the first outer diameter and that the stretching of the outer ring in a radial direction causes the plurality of connecting elements to stretch in a radial direction, the recited stretching is considered to be inherent or obvious to a person having ordinary skill in the art prior to the earliest effective priority date since Downing discloses that the innermost ring undergoes radial expansion ([0003]), both the spoke portions and the outermost ring would inherently undergo some amount of radial expansion as a direct result of the radial expansion of the innermost ring.
	Regarding claim 2, Downing discloses all limitations of claim 1 as set forth above. Additionally, Downing discloses that the method further comprises relaxing the outer ring, thereby allowing the outer ring to contract to a third outer diameter that is greater than the first outer diameter and less than the second outer diameter (Abstract, in that upon the release of the innermost ring from expansion, the outermost ring would contract to the third diameter that is inbetween the first and second outer diameter).
	Regarding claim 3, Downing discloses all limitations of claim 1 as set forth above. Additionally, Downing discloses that the stretching of the outer ring causes the inner ring to stretch from a first inner diameter to a second inner diameter greater than the first inner diameter (Abstract, via the expansion of the inner ring).
	Regarding claim 8, Downing discloses all limitations of claim 1 as set forth above. Additionally, Downing discloses that the forming of the initial tire includes: forming a plurality of initial tire components (“spoke disks” (210) and “shear band and treat subassembly” (400)); and assembling the plurality of initial tire components ([0031, 0033], Fig 1, in that multiple spoke disks are assembled previously and placed together on the apparatus, as well as the shear band and tread subassembly).
	Regarding claim 9, Downing discloses all limitations of claim 1 as set forth above. Additionally, Downing discloses that the stretching of the outer ring is performed prior to the assembling of the plurality ([0031, 0033-4] in that the stretching of the spoke disks occur before the shear band and tread subassembly is assembled onto the spoke disks).

Claim(s) 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nomura (US20160096400).
	Regarding claim 1, Nomura discloses a method of making a non-pneumatic tire, the method comprising of:
forming an initial tire having: an inner ring having an inner diameter (“hub” (3)), 
an outer ring having a first outer diameter (“tread ring” (2)), and 
a plurality of connecting elements extending from the inner ring to the outer ring (“spokes” (4)); and
wherein the plurality of connecting elements remain connected to the inner ring and the outer ring throughout the method([0031], Fig 4A,B).
	While Nomura does not explicitly disclose that the stretching of the outer ring in a radial direction results in the outer ring having a second outer diameter than the first outer diameter or that the stretching of the outer ring in a radial direction causes the plurality of connecting elements to stretch in a radial direction, the recited stretching is considered to be inherent or obvious to a person having ordinary skill in the art prior to the earliest effective priority date since Nomura teaches that during the operation of the tire where a bump is experienced, the upper portion of the tire would experience localized stretching in which the tread ring 2 moves radially away from the hub 3 ([0031], Fig 3, 4A, B). In this situation, the tread ring in the upper portion of the tire would stretch to a second outer diameter that is greater than the first outer diameter while also subjecting the spokes 4 in the same tire portion to stretching in the radial direction.
	Regarding claim 4, Nomura discloses all limitations of claim 1 as set forth above. Additionally, Nomura discloses that the inner diameter of the inner ring remains constant during the stretching of the outer ring (Fig 4A,B).
	Regarding claim 8, Nomura discloses all limitations of claim 1 as set forth above. Additionally, Nomura discloses that the forming of the initial tire includes: forming a plurality of initial tire components; and assembling the plurality of initial tire components ([0017, 0021, 0022]).

Claim Rejections - 35 USC § 103
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Downing (US20190184658).
	Regarding claim 6, Downing discloses all limitations of claim 1 as set forth above. While Downing does not explicitly disclose that the stretching of the outer ring includes applying a strain of at least 50% to at least one of the plurality of connecting elements, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05(II)(A)). One would have been motivated to adjust the strain for the predictable result of stretching the tire components into position and/or proper arrangement.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Downing (US20190184658) in view of Wilson (WO2017116804).
	Regarding claim 7, Downing discloses all limitations of claim 1 as set forth above. While Downing does not explicitly disclose how the forming of the initial tire occurs, it would have been obvious to one of ordinary skill in the art to mold the initial tire, as Wilson, which is within the tire manufacturing art, teaches that molding of non-pneumatic tires is known in the art ([0003]) for the predictable result of making tire components.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US20160096400).
	Regarding claim 6, Nomura discloses all limitations of claim 1 as set forth above. While Nomura does not explicitly disclose that the stretching of the outer ring includes applying a strain of at least 50% to at least one of the plurality of connecting elements, it would have been obvious to one of ordinary skill in the art prior to the earliest effective priority date to do so as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05(II)(A)). One would have been motivated to adjust the strain for the predictable result of stretching the tire components into position and/or proper arrangement.

Allowable Subject Matter
Claims 5 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Regarding claim 5, the closest prior art of record is either Downing (US20190184658) or Nomura (US20160096400), either of which disclose all limitations of claim 1 as set forth above. However, both prior arts of record fail to disclose that the stretching of the outer ring includes placing the initial tire on a small end of a tapered die and moving the initial tire relative to the tapered die, towards a large end.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is 571-272-6704. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749